IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-16-00198-CR

SHELLY DIANE VALDEZ,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                           From the County Court at Law No. 1
                                 Johnson County, Texas
                              Trial Court No. M201501394


                               MEMORANDUM OPINION

         Appellant Shelly Diane Valdez has filed a motion to dismiss this appeal.1 See TEX.

R. APP. P. 42.2(a). We have not issued a decision in this appeal, and Valdez personally

signed the motion. The motion is granted, and the appeal is dismissed.

         We also grant Valdez’s request that “the mandate issue immediately.” The Clerk’s

Office is directed to issue the mandate concurrently with the rendering of the judgment.


1
 The motion is entitled “Motion to Withdraw Appeal”; however, in the substance of the motion, Valdez
“requests that the cause be dismissed.” We look to the substance of a pleading or motion, not its title, to
determine its effect. See Ex parte Caldwell, 58 S.W.3d 127, 130 (Tex. Crim. App. 2000).
        Valdez’s attorney’s request for an order discharging him as attorney of record is

denied without prejudice because it does not comply with Rule 6.5. TEX. R. APP. P. 6.5.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 31, 2016
Do not publish
[CR25]




Valdez v. State                                                                    Page 2